59 N.Y.2d 680 (1983)
In the Matter of Carol A. Krueger, Respondent,
v.
Martin Richards et al., Constituting the Board of Elections of the City of New York, Respondents, and Lois M. Hickey, Appellant.
Court of Appeals of the State of New York.
Argued May 2, 1983.
Decided May 2, 1983.
Robert S. Sikorski for appellant.
Robert Allan Muir, Jr., for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur; Judge FUCHSBERG taking no part.
*682MEMORANDUM.
The order of the Appellate Division granting the petition to invalidate the nominating petition should be affirmed.
Respondent brought no petition to validate, which would have required that she specify the signatures which she claimed the board had erroneously invalidated. Instead, after the statutory time period (Election Law, § 16-102, subd 2), she served an answer to the petition to invalidate containing an affirmative defense in which she claimed, *683 without specification, that there were sufficient valid signatures to her petition. To permit her to do so would be manifestly unfair (see Matter of Suarez v Sadowski, 48 N.Y.2d 620, 621) because her opponents would thereby be deprived of the full opportunity afforded them by the statute to meet her proof.
The Appellate Division did not err, therefore, in precluding her from relying upon the validity of such unspecified signatures. Nor are there present in this case unique circumstances, such as were present in Matter of Halloway (77 AD2d 932, 933; see Matter of Pell v Coveney, 37 N.Y.2d 494). In light of this disposition, we do not reach the substantive issues raised.
Order affirmed, without costs, in a memorandum.